Per Curiam.
The defendant appeals from the judgment of the trial court upholding the suspension of his driver’s license for six months pursuant to General Statutes § 14-227b. On appeal, the defendant argues that the trial court improperly determined that he refused to submit to a chemical test or analysis when he requested that he first be allowed to telephone an attorney pursuant to § 14-227b (b).
General Statutes § 14-227b (f) limits the issues in an administrative license suspension hearing to the following: (1) Did the police officer have probable cause to arrest the person for operating a motor vehicle while under the influence of intoxicating liquor or drug or both; (2) was such person placed under arrest; (3) did such person refuse to submit to such test or analysis; and (4) was such person operating the motor vehicle. Volck v. Muzio, 204 Conn. 507, 511-12, 529 A.2d 177 (1987); Buckley v. Muzio, 200 Conn. 1, 6, 509 A.2d 489 *912(1986); see also Kramer v. DelPonte, 26 Conn. App. 101, 102, 598 A.2d 670 (1991) (per curiam) (trial may not go beyond the four limited suspension criteria of § 14-227b [f]).
We have fully considered the plaintiffs claims and have thoroughly reviewed the parties’ briefs as well as the record of this case. We conclude that the trial court’s finding that the plaintiff refused to submit to the test was reasonably supported by the evidence.
The judgment is affirmed.